411 F.2d 793
Frank R. SCHOEN, and Dorothy L. Schoen, his wife, and ErnestM. Wood and Janice G. Wood, his wife, and Frank R. Schoen,Dorothy L. Schoen, Ernest M. Wood, Janice G. Wood, forthemselves and all others similarly situated, Appellees,v.Charles E. SULTON and Michelle Sulton, his wife, Appellants.
No. 13395.
United States Court of Appeals Fourth Circuit.
Argued May 8, 1969.Decided May 9, 1969.

Melvyn Zarr, New York City (Jack Greenberg, Norman C. Amaker, New York City, Anthony G. Amsterdam, Philadelphia, Pa., and Gerald A. Smith, Baltimore, Md., on brief) for appellants.
Elsbeth L. Bothe, Baltimore, Md., and Ronald A. Willoner, College Park, Md., for appellees.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court for the District of Maryland remanding the case to the Circuit Court of Prince George's County, Maryland, from which it had been removed to the court below on petition of the appellants.


2
We affirm on the opinion of the district court, Schoen et al. v. Sulton et al., Sulton et al. v. Schoen et al., 297 F. Supp. 538 (D.Md.), March 14, 1969.  See also New York v. Davis, opinion by Judge Friendly, 411 F.2d 750 (2 Cir.  March 28, 1969).


3
Affirmed.